MEDINA, Circuit Judge.
Over the years the principal airlines in the United States have sought a solution to a congeries of controversies arising out of what is generally described as “the crew complement issue.” Several phases of this controversy came to a head in the present case tried by Judge Wyatt. In the interest of brevity we may describe the parties as ALPA, the nationwide collective bargaining representative of the pilots, the Chapter, the collective bargaining representative of the flight engineers employed by American, and certain pilots of American who broke away from ALPA and finally formed a new organization, Allied Pilots Association. The action was commenced on March 1, 1963 by ALPA challenging the right of American to bargain with the new Allied Pilots Association. On March 12, 1963 the flight engineers intervened seeking declaratory relief, and, on March 21, 1963 they were permitted to amend their pleading so as to pray for the injunctive relief that is the subject matter of this appeal. The pilots are described in the title of the action as “Additional Defendants.” The upshot was a decision by Judge Wyatt having a triple aspect: (1) a holding in substance that ALPA was out and that American was entitled to bargain and enter into a collective bargaining agreement with Allied Pilots Association, already affirmed by this Court in Ruby v. American Airlines, Inc., 2 Cir., 1963, 323 F.2d 248; (2) a holding that American must continue its checkoff of dues for the benefit of the flight engineers, affirmed by the opinion of my bx’other Friendly, writing for a unanimous court in an opinion filed herewith, Manning v. American Airlines, Inc., 2 Cir., 329 F.2d 32; and (3) a holding in effect requiring American to bargain with the Chapter with respect to rules, rates of pay and working conditions of the flight engineers, based upon a finding of persistent and long continued refusal to bargain, which is the subject matter of the bargaining appeal discussed in this opinion.
The lengthy opinion of Judge Wyatt, based upon a thorough mastery of the facts as disclosed in a voluminous record of thousands of pages of testimony, supplemented by numerous exhibits, is reported at 227 F.Supp. 674. We affirm in all respects the judgment appealed from requiring American to bargain with the flight engineers and granting certain incidental relief to make the injunction effective.
We shall assume familiarity with the “crew complement issue” and other matters described in Judge Friendly’s opinion in the Ruby case.
The critical finding that lies at the heart of this appeal is:
“From at least as early as January 31, 1963 to July 11, 1963, the Company refused to bargain collectively with the Chapter, and until at least as late as March 15, 1963 the Company instead bargained collectively in respect of flight engineers only with a committee, of which O’Connell was Chairman, and which the Company claimed represented the flight engineers.”
The principal difference between our views and those expressed in the dissent stems from the nature of this finding. We say this is a finding of pure, unadulterated fact, and that it cannot be disregarded or set aside unless clearly erroneous. We also hold that the questions of law, to be discussed in due course, stand out like sore thumbs, as indicated in Judge Wyatt’s excellent opinion. That American refused to bargain *14is matter of fact. That it was under a legal duty to bargain is matter of law.1
As the matters of fact and the matters of law are thus clearly separated, we do not understand how the finding just quoted can be considered to be such an intermingling of fact and law as to give this Court any so-called power of “full review.” See Romero v. Garcia & Diaz, Inc., 2 Cir., 1961, 286 F.2d 347; Castro v. Moore-McCormack Lines, Inc., 2 Cir., 1963, 325 F.2d 72.
If the power of “full review,” otherwise expressed as the power to “review freely,” exists in such a case as this, despite the clear separation of fact and law, the inevitable result will be lengthy opinions in which dribs and drabs of testimonial evidence, and quotations of excerpts from exhibits, will be scrambled together with bits of law into an indiscriminate mass, all for the purpose of supporting a conclusion deemed to be economically or socially wise or to be otherwise desirable. And in this hodgepodge reference will be “freely” made to testimony that the trial judge has necessarily rejected as not credible and to statements in documents that he has necessarily found to be unreliable. If true findings are only separate statements of “evidentiary” particulars, rather than the traditional conclusory statements of fact based upon a distillation of the proofs and the making of essential inferences of fact, the result will be a most undesirable confusion. So, at the outset we state the rule to be, especially in this case where the testimonial evidence is conflicting and the trial judge saw and heard the witnesses as they gave their testimony, that a finding of fact by a District Judge in a non-jury case must stand if there is substantial evidence to support it; and it must be assumed that conflicting testimony was rejected and that documents or parts thereof depending on the veracity of the witnesses giving such conflicting testimony were found to be unreliable, even if the trial judge does not make an endless series of detailed statements to the effect that he does not credit the testimony or part of the testimony of each witness.
Accordingly, we shall now address ourselves to a chronological statement of the course of events supplemented by comments and discussion, all for the purpose of demonstrating that the finding quoted above is supported by substantial evidence. In the process we think it will clearly appear that the proofs overwhelmingly support the finding. Some of the law questions will be adverted to briefly as we go along, and the decisive legal principles upon which the injunction is based will be summarized at the end.
I

There Was Substantial Evidence to Support the Finding of a Persistent Refusal to Bargain Over a Period of Many Months

From May 25, 1955 the Flight Engineers’ International Association (FEIA) had been certified by the National Mediation Board as the bargaining agent for the American flight engineers. While the existing contract effective May 1, 1958 did not expire according to its terms until April 30, 1963, one of its provisions permitted Section 6 “openers” to be served as affecting wages “to be effective not earlier than May 1, 1961.” Accordingly, as the flight engineers insisted upon wage increases at the earliest possible date, the Chapter (i. e., the flight engineers) and American each served Section 6 “openers” in February, 1961, as affecting wage demands, as provided in *15the contract. There were negotiations on the subject of these wage increases from time to time between the flight engineers’ team and the American negotiators, but progress was at a snail’s pace. On March 14, 1962 the Chapter asked the National Mediation Board for mediation. The Board urged arbitration, the Chapter refused, and on June 21, 1962 the Board terminated its services, leaving the parties after the lapse of 30 days thereafter free from the restrictions of the Railway Labor Act.
Labor Department officials brought the flight engineers and American negotiators together in Washington, D. C., for meetings during the week of July 9, 1962. As found by Judge Wyatt, “The engineers were primarily interested in discussing wages at once,” but American representatives “explained privately to the Labor Department officials that the problem on American was not so much with the engineers as with the pilots, this because the American pilots were far more interested in reduction of hours and other benefits (which would be very expensive for the Company) than in crew complement.” Indeed, in May, 1962 the American pilots had informed American “that they were not interested in having the Company spend its money to qualify flight engineers * * * they wanted a reduction of hours and other benefits instead.”
This in turn led to a series of developments that carry us right up to the threshold of the critical dates mentioned in Judge Wyatt’s principal finding quoted above.
We are now in Washington, D. C., in July, 1962. Labor Department officials, Chairman Leverett Edwards of the National Mediation Board, the pilots and American negotiators worked steadily from July 16 until July 25, 1962. The flight engineers “played little part” in these meetings. The net result was a collision of policies between the American pilots, who wanted reduced hours, better retirement plan provisions and miscellaneous benefits and who were not interested in the crew complement issue, and Ruby who, as President of the national organization, desired a uniform policy to be applied equally to all the major airlines.
The scene now shifts from Washington, D. C., to Fort Worth, Texas, and the dates are July 31 to August 2, 1962. The American officials are there, also the American pilots and Chairman Edwards. The flight engineers were not there and the reason for this is that the pilots and the Company officials were seeking some way of solving the crew complement issue in a way satisfactory to ALPA. The upshot was a proposal by O’Connell, chairman of the Negotiating Committee for American pilots. This was called “O’Connell’s iffy,” and Judge Wyatt describes it as follows: “if the Company would grant them (the pilots) reduced hours and an improved retirement plan, they on their side would agree to a three man crew without insisting that the flight engineer have a ‘C and I’ (thus saving the Company expensive training), and would bring the engineers not only into such an agreement but also into a merger with ALPA.” There would thus be only one union in the cockpit and the Company, and the pilots would be happy and the integrity of ALPA maintained unimpaired. We shall see what was the reaction of the flight engineers.
In principle, the' O’Connell proposal looked good to the engineers, provided they were to do the negotiating with respect to the increases in wages to be given to them. Everything went smoothly through September and October, 1962. On the basis that everything was tentative and conditional until the final agreement was made and assented to by all the parties, the Chapter agreed to the merger with ALPA, and agreed to give up its separate representation of the flight engineers for the future, so that after the merger wages for flight engineers would be negotiated by ALPA. But the flight engineers were wary. As soon as the negotiations got around to the subject of wages, the flight engineers pointed out that there were 1600 pilots *16and only 600 flight engineers, and they wanted something in the agreement prescribing “the minimum relationship between the two pay scales, so that there could be some standard for future negotiations.” As this could not be agreed on, even tentatively, the matter was left with the understanding “that the Chapter negotiating committee would separately negotiate with American on engineer wages for the contract then to be made, and that the engineer wage thus negotiated would form the basis for the pay relationship with pilots to be inserted in the merger agreement.”
The pilots and the flight engineers then met jointly with Company officials, beginning November 1, 1962. Both the pilots and the engineers submitted separate proposals to the Company. Everything looked rosy on December 1, 1962 when O’Connell for the pilots, Manning for the flight engineers and Whitacre for the Company initialed the tentative and conditional agreement.
Judge Wyatt found:
“Nothing which was said or done in these joint negotiations justified the company in believing that the engineers had given up their representation rights to a 'joint committee’ or otherwise. It was clear that the giving up would only occur after a complete and overall agreement had been reached by all parties, which unfortunately never came to pass.” (Emphasis that of Judge Wyatt.)
Before long it was apparent that Ruby would not go along for ALPA. By January 11, 1963 the American pilots and ALPA had parted company. The natural result of this was that the Company resumed negotiations with O’Connell’s pilots’ committee on January 16, 1963 and the flight engineers’ negotiating committee joined the negotiation group on January 17, 1963.
As we now approach “at least as early as January 31, 1963,” the time when Judge Wyatt found American commenced its refusal to bargain with the Chapter, it is well to bear in mind that the Chapter had throughout all these interesting developments steadfastly maintained its right separately to represent and to bargain for the flight engineers. More than this, it was especially on the alert, at all stages of the various negotiations, to preserve this right intact. The unresolved issue of additional wages for the flight engineers had at all times been in the forefront of the minds of the Chapter negotiators and they frequently expressed themselves clearly on the subject in their meetings and conferences with Company officials and also in their meetings and conferences with the pilots.
On January 24, 1963 O’Connell handed the flight engineers some substitute pages to be inserted in the tentative and conditional agreement of December 1, 1962. Blanks were placed instead of ALPA in these pages. This led to a dispute and the substitute pages were later withdrawn.
The upshot was an exchange of letters that precipitated the controversy on this bargaining appeal. Whitacre wrote to Ruby on January 28, 1963, and sent a copy to Schwartz, counsel for the Chapter. After a reference to the joint negotiations, the letter contained the statement, “Accordingly, the Company recognized a Joint Committee for the purpose of negotiating a single agreement covering all cockpit members.” Schwartz became suspicious, and he replied on January 29, 1963, with the statement:
“Until the American Chapter, FEIA, merges with the ALPA, or any other representative of the Pilots, we remain a representative of a separate bargaining unit under the Railway Labor Act. There has never been a misunderstanding in this connection, and we do not want your letter of January 28, 1963 to create one.”
Whitacre made no response to this letter from Schwartz, and it was soon all too evident that Schwartz’ fears were well founded. On January 31, 1963 negotiations reached the subject of pay and retirement provisions for the flight engineers. The parties had been bargaining *17on this subject off and on, and it is our view that throughout this period and before the second series of “reopeners” served reciprocally on February 28, 1963, and hereafter referred to, American was under a continuing duty to bargain with the flight engineers on the subject of wages. We do not understand there to be any distinction between “wages” and “retroactive wages” or “future wages.” 2
In any event, we have now arrived at the point where the testimony is in conflict and Judge Wyatt was called upon to decide questions of veracity and credibility, not on the basis of depositions, but with the witnesses in full view testifying before him in open court. And it may be well to mention the fact, in passing, that company memoranda are not sacrosanct, especially when they contain, as they do here, a variety of contradictions.
O’Connell testified that during the January 31, 1963 meeting, “Mr. Whitacre indicated the desire to deal with the joint committee when he was referred to the wages of the flight engineers,” and that “Mr. Manning, I believe, expressed the desire of the flight engineers to speak for themselves in regard to their own wages.” Coming immediately after Whitacre’s failure to respond to the letter from Schwartz of January 29, 1963, I do not see how Judge Wyatt could do otherwise than infer that the reason for the failure to respond to the letter was that American ignored it because it would no,t negotiate flight engineer wages directly with the flight engineers, which is what this case is about. His finding is:
"The Company took the position that on and after November 1 the pilots and engineers were already one and that the engineers for colective bargaining purposes were being represented by a ‘Joint Negotiating Committee’, of which O’Connell was chairman or spokesman. Accordingly, the Company position on January 31 was that pay and retirement provisions for engineers were matters for negotiation with the ‘Joint Negotiating Committee’ and not with the engineers’ committee separately; the Company declined to negotiate with the engineers’ committee separately.” (Emphasis that of Judge Wyatt.)
Manning testified that, not only in Whitacre’s letter of January 28, 1963, but on many other occasions after that date, the Company “was very firm in their position that they were dealing with a Joint Committee and that the Chairman of the Joint Committee was Mr. O’Con-nell, of the pilots’ committee, and that they would only talk about our wages through Mr. O’Connell or through the Joint Committee.” (Emphasis supplied.) The Company conducted itself in this fashion despite the fact that, according to Manning, throughout these talks “we *18told them we had never made any arrangement with Mr. O’Connell to speak for us. We told them we were speaking for the flight engineers and representing flight engineers on American Airlines and speaking for them in so far as flight engineer affairs were concerned.” Manning also testified that the flight engineers never agreed to a Joint Committee and on the one occasion, on February 2, 1963, when they offered a proposal for flight engineer wages in the name of the Joint Committee, it was only because Mr. Schoonover, of the NMB, prevailed upon them to “follow the format of making a proposal in the name of the Joint Committee” because the flight engineers “were not getting anywhere with the Company in offering proposals as flight engineers.”
E. C. Petree, a member of the Chapter Negotiating Committee, testified that on February 12, 1963 before the pilot committee and flight engineer committee met with the Company, the flight engineers asked pilot representative O’Connell “if he would mind carrying on the conversation for us since it was apparent that he could talk with Mr. Whitacre and we could not.” Petree then described details of the meeting which illustrated how it was impossible for him to talk directly with Whitacre and how his communications with Whitacre concerning flight engineer wages had to be passed on via pilot O’Connell — even though Petree and Whitacre were sitting at the very same table.
Manning testified to similar experiences with Whitacre on February 13 and 14, 1963, and also to the fact that although the flight engineers reasserted their rights as a separate bargaining representative, the Company “said we had given them up to this Joint Committee and the Joint Committee was now doing the negotiating for the flight engineers.” “Later on,” according to Manning, “the Company represented to us that the only way they would talk to us about the [1961] wage reopener was through this Joint Committee.”
Whitacre himself testified that on February 26, 1963, he told the flight engineers in words or substance that the flight engineers had agreed to the Company’s proposal through the Joint Committee with Mr. O’Connell as their spokesman and that flight engineer “retroactive pay will have to be settled through the Joint Committee * * The Company maintained this posture despite the fact that the flight engineers never relinquished their representational rights to any Joint Committee.
It is against the background reflected in this testimony and the other facts stated in this chronological summary that American and the Chapter served new “reopeners” on February 28, 1963.
On March 6, 8 and 12, 1963, meetings between the Company and the flight engineers were held at the suggestion of Edwards. The Company, dubbing these meetings as “bull sessions,” was careful to make clear that the talks were not bargaining sessions.
Petree testified that on March 8, 1963 “we attempted to talk wages, but Mr. Wisehart objected on our wage talks, and he claimed that this is not the Joint Committee, that he could not allow negotiations on that subject to proceed.”
Manning also testified that “the Company took the position all the time that they would negotiate with us through the Joint Committee, and that was the only way they would negotiate with us * There is cumulative testimony to the effect that on March 6, 1963 Whitacre told Edwards that he “wouldn’t yield on this joint committee concept and that he was not interested in proceeding with the flight engineers as an independent bargaining agent.”
In the midst of this extraordinary episode of the “bull sessions,” and on March 7, 1963 the Chapter notified American that it would not bargain through any Joint Committee, that it had not abandoned or released its rights as sole bargaining agent for the flight engineers and that it was prepared to meet with the Company “immediately.”
*19This was no precipitate action prompted by the commencement of this action on March 1,1963 by Ruby and ALPA. It was the inevitable consequence of the attitude taken by American from the very date of Whitacre’s letter of January 28, 1963. This attitude had crystallized into an adamant position at the first “bull session” on March 6, 1963. Moreover, once ALPA’s action was commenced the flight engineers had no option other than to seek to intervene in order to continue to assert and to protect their rights.
To cap the climax, in the final arguments on August 6, 1963 there was the following colloquy between Judge Wyatt and Mr. Wisehart, counsel for American:
“The Court: Bull sessions, but you weren’t bargaining with them, you wouldn’t bargain with them.
“Mr. Wisehart: That’s right, but they were discussing something which obviously had been a very recent development, namely, the decision of the engineers to apparently abandon their prior course of dealing.
“Now, I think in terms of the engineers’ equities in this matter it is important to keep that time sequence in mind.
“The Court: I have it very much in mind.”
In the meantime, as American must have realized that on this record Judge Wyatt had no alternative other than to find it had refused to bargain separately with the flight engineers on the subject of increases in the wages of the flight engineers and retroactive pay, American dispatched its belated and most significant letter of July 11, 1963, stating that American “is now prepared to resume bargaining with AAL Chapter FEIA.” (Emphasis supplied.)
II

Comment and Discussion

Aside from the basic law governing the case, to be discussed hereafter, the record and the briefs disclose a number of miscellaneous law points relied upon by American that can be readily disposed of, as there is no merit in any of them.
American’s principal contention before Judge Wyatt and in its briefs and argument in this Court was that by entering into the joint discussions in November, 1962 FEIA abandoned and relinquished its rights as a separate bargaining agent for the flight engineers, and that it was accordingly estopped to claim otherwise thereafter. This is referred to in the dissent as an insupportable claim, and we agree. The Chapter had a legal right to be the sole bargaining agent for the flight engineers. This right they never surrendered. Indeed, they fought consistently and tenaciously to maintain this right.
There was no change in the legal status of the parties after the exchange of the second series of “reopeners” in February, 1963 or after the commencement of the action in March, 1963. Indeed, after March 1, 1963 American acted even more contemptuously toward the Chapter and its asserted right to be treated as the sole bargaining representative of the flight engineers.
Late in March, Stepard, the FEIA Secretary-Treasurer, phoned Lamond of American and left word that “the American Committee of Flight Engineers was ready to talk wages.” Lamond paid no attention to this. Lamond’s testimony that toward the end of the week of March 18 he authorized Chairman Edwards to tell Schwartz that he would meet with the engineers’ committee as soon as his schedule of court engagements would permit is wholly discredited by the record as a whole and the inherent improbability that he made any such statement. Judge Wyatt was quite justified in disregarding it. The notion that Lamond, with American’s staff of lawyers at his beck and call, was too busy taking or giving depositions and supervising “operations” to respond to Stepard’s message was too far-fetched to be credited by Judge Wyatt. But there is more to come.
Instead of “talking wages” with the flight engineers, the Company felt so *20confident of the ultimate result that it even bargained separately with the pilots over the wages to be paid to the flight engineers in the new set-up. This is evidenced by the March 15, 1963 “basic working agreement” (Intervenors’ Exhibit 46), which, as Judge Wyatt said, “covered both pilots and engineers, as to compensation and everything else.” Then the new Allied Pilots Association was formed and ALPA was finally and irrevocably out, unless the Supreme Court should reverse our holding in Ruby v. American Airlines, Inc., supra, 2 Cir., 1963, 323 F.2d 248.
The sequel, as described by Judge Wyatt in his opinion, was:
“Under date of March 28, Whitacre wrote to O’Connell confirming certain understandings as to the rates of pay and retirement benefits for engineers and adding that as to retroactive pay for engineers the Company ‘stands ready to meet with the Joint Committee’; apparently neither this letter nor the March 15 agreements were given to any of the engineer representatives.”
An agreement between the Company and the new Allied Pilots Association was duly executed. This new collective bargaining agreement made no reference to the understandings already had between the pilots and the Company “as to the rates of pay and retirement benefits for engineers,” or “retroactive pay for engineers.” Instead, the Company unctuously informs the flight engineers that their rights will in no way be jeopardized. And the crowning glory is the Company’s final statement in its letter to Manning of July 11, 1963, after the Company had attained its principal objectives and though the flight engineers were at its mercy — the Company “is now prepared to resume bargaining” with the Chapter. In the meantime, after the ouster of ALPA, American twice urged Judge Wyatt to dismiss the claims of the flight engineers as moot.
The bargaining rights of the Chapter have been persistently infringed, and the Company even went so far as to maintain throughout that the Chapter had no such rights. American should not be permitted to get off unscathed, under these circumstances, by a pious offer to bargain after ALPA was out, after the basic working agreement had been negotiated and after the Company’s maneuvers had been so fully exposed as to make it probable that the case was irretrievably lost.
III

The Law

The basic law controlling this case is simplicity itself. The Railway Labor Act, 45 U.S.C. § 151 et seq., as amended, requires an employer to bargain collectively with the duly certified representative of its employees on the subjects of “rates of pay, rules, and working conditions.” See 45 U.S.C. § 152 First, Second, Fourth, and Ninth; Virginian Ry. Co. v. System Federation No. 40, 1937, 300 U.S. 515, 542-549, 57 S.Ct. 592, 81 L.Ed. 789; Brotherhood of Railroad Trainmen v. Toledo, P. & W. R., 1944, 321 U.S. 50, 61, 64 S.Ct. 413, 88 L.Ed. 534; International Association of Machinists v. Central Airlines, Inc., 1963, 372 U.S. 682, 690, 83 S.Ct. 956, 10 L.Ed. 2d 67.
This naturally means bargaining with the collective bargaining representative and not bargaining with anyone else who does not represent those on whose behalf the certification has been made. Thus the Supreme Court in the Virginian Railway case, supra, 300 U.S. at page 548, 57 S.Ct. at page 599, 81 L.Ed. 789, held:
“Both the statute and the decree are aimed at securing settlement of labor disputes by inducing collective bargaining with the true representative of the employees and by preventing such bargaining with any who do not represent them. The obligation imposed on the employer by § 2, Ninth, to treat with the true representative of the employees as designated by the Mediation Board, when read in the light of the declared purposes of the Act, and of the provisions of § 2, Third and Fourth, giving to the employees the right to *21organize and bargain collectively through the representative of their own selection, is exclusive. It imposes the affirmative duty to treat only with the true representative, •and hence the negative duty to treat with no other.” (Emphasis supplied.)
Nor can these principles be .affected by the pendency of a lawsuit. The cry “they sued us” has a hollow ring. It was ALPA which commenced the lawsuit and intervention by the Chapter was a necessary step to protect the rights of the flight engineers. It would be strange indeed if an effort to protect one’s rights should be construed as giving immunity to the aggressor. Besides, as the central, basic finding of Judge Wyatt demonstrates, there had been an .adamant and persistent refusal to bargain in January, February, March, April, May and June of 1963. It is futile to try to cut this up into segments and treat it piecemeal. American was under a duty to bargain with the Chapter on the subject of the wages of the flight engineers prior to the service of the second series of “reopeners,” and American did bargain on this subject, off and on, up to “at least as early as January 31, 1963,” when American changed its position. American was also under a duty to bargain after the service of the second series of “reopeners,” after the commencement of the lawsuit and thereafter during the entire period. It was a continuing course of conduct and must be treated as such. Indeed, this would be true even if the bargaining by American prior to the service of the second series of “reopeners” had been voluntary and not under the compulsion of the law.
How the issuance of the type of injunction authorized by the Virginian Railway case, supra, 300 U.S. 515, 57 S.Ct. 592, 81 L.Ed. 789, could be held to be an abuse of discretion is beyond our understanding. There is nothing “debatable” or doubtful about the case made out by the Chapter.
If, after such a prolonged and persistent refusal to bargain, a great airline can thumb its nose to a comparatively small labor organization, and hide its flouting of the law behind a final surrender to the effect that “now” it is ready to bargain, at so late a date as July 11, 1963, the Railway Labor Act becomes a mockery and a dead letter. This is a power play from first to last.
It is clear, at least, that the Norris-LaGuardia Act, 29 U.S.C. § 101 et seq., as amended, does not bar absolutely the use of the injunctive power of the federal courts in labor disputes. See, e. g., Brotherhood of Railroad Trainmen v. Chicago R. & I. R. Co., 1957, 353 U.S. 30, 77 S.Ct. 635, 1 L.Ed.2d 622; Brotherhood of Railroad Trainmen v. Howard, 1952, 343 U.S. 768, 72 S.Ct. 1022, 96 L.Ed. 1283; Virginian Ry. Co. v. System Federation No. 40, supra, 1937, 300 U.S. 515, 57 S.Ct. 592, 81 L.Ed. 789.
In order to determine whether the Norris-LaGuardia Act prohibits a federal court from issuing an injunction in this particular case, we must be guided by the principle laid down in Brotherhood of Railroad Trainmen v. Chicago R. & I. R. Co., supra, 1957, 353 U.S. 30, 77 S.Ct. 635, 1 L.Ed.2d 622. In that case, while deciding that a federal court may enjoin a labor organization from resorting to a strike over matters pending before the Adjustment Board, the Supreme Court, 353 U.S. at page 40, 77 S.Ct. at page 640, 1 L.Ed.2d 622, said:
“We hold that the Norris-La Guardia Act cannot be read alone in matters dealing with railway labor disputes. There must be an accommodation of that statute and the Railway Labor Act so that the obvious purpose in the enactment of each is preserved. We think that the purposes of these Acts are reconcilable.”
See Note (1958) 72 Harv.L.Rev. 354, 354-357, 360-364, 371.
The purpose of the NorrisLaGuardia Act is to restrain the federal courts from using their injunctive power, especially against labor in the form of strike breaking, to influence the outcome *22of labor disputes and, in accord with the aims of both the Railway Labor Act and the National Labor Relations Act, the Act expresses the intent of the Congress that labor disputes be resolved through collective bargaining. See 29 U.S.C. § 102 (declaration of underlying policy of the Act); Brotherhood of Railroad Trainmen v. Toledo, P. & W. R. Co., supra, 1944, 321 U.S. 50, 58-59, 64 S.Ct. 413, 88 L.Ed. 534; Brotherhood of Railroad Trainmen v. Chicago R. & I. R. Co., supra, 1957, 353 U.S. 30, 40-41, 77 S.Ct. 635, 1 L.Ed.2d 622; 75 Cong.Rec. 4505-4510, 4618-4626, 5462-5515 (1932); S. Rep. No. 163, 72d Cong., 1st Sess. 7-12 (1932); H.R.Rep. No. 669, 72d Cong., 1st Sess. 3 (1932).
Thus an injunction commanding an employer to bargain with the duly certified bargaining representative of its employees can hardly violate either the Norris-LaGuardia Act or basic federal policy in the area of labor management relations. Where, as in this ease, the refusal to bargain is long continued and persistent and is clearly established by the proofs, the courts should grant relief by way of injunction. Virginian Ry. Co. v. System Federation No. 40, supra, 1937, 300 U.S. 515, 57 S.Ct. 592, 81 L.Ed. 789; see Brotherhood of Railroad Trainmen v. Toledo, P. & W. R., supra, 1944, 321 U.S. 50, 61-62, 64 S.Ct. 413, 88 L.Ed. 534. In the context of this case, where the NMB, in the Spring of 1962, recognized that mediation of the wage dispute was unsuccessful and the District Court, supported by the preponderance of the evidence, found as a matter of fact that the Company refused to bargain from at least as early as January 31, 1963 until July 11, 1963, the injunction of Judge Wyatt, limited in its objective, was clearly called for.
Judge Wyatt was also justified in enjoining the pilot representatives from (1) bargaining with the Company concerning the rules, rates of pay and working conditions of the flight engineers, (2) making, publishing or implementing any agreement covering the rules, rates of pay or working conditions of the flight engineers or (3) interfering with, influencing or coercing the flight engineers with respect to their right freely to choose their bargaining representatives. The record and findings below support the reasonableness and necessity of these orders for the complete and effective relief to which the flight engineers are entitled. Cf. Local 167, etc. v. United States, 1934, 291 U.S. 293, 299, 54 S.Ct. 396, 78 L.Ed. 804; Porter v. Warner Holding Co., 1946, 328 U.S. 395, 398, 66 S.Ct. 1086, 90 L.Ed. 1332.
Affirmed.

. It is quite true, as held in some of the eases cited in the dissent, that we often deal with “findings” that are no more than legal conclusions, in which event the “finding” is “freely reviewable” on appeal, because it is impossible to separate the “law” from the “fact” in the finding. The principle involved is a simple one, although not always easy to apply. It is our function to review the law. It is not our function to review the facts, except when a finding of fact by the trial judge is clearly erroneous. True findings of fact on conflicting evidence are not to be disturbed by us even if we as individual judges would have made different findings had we presided over the trial.


. American had a duty to bargain and eon-fer with the authorized representative of the flight engineers not only in regard to the subjects raised in the “openers” that had previously been exchanged, but also in regard to “all disputes” in which the flight engineers were “interested” — including, of course, the disputes relating to crew complement and possible merger of the flight engineer and pilot unions. 45 U.S.C. § 152 Second. In exerting pressure on the flight engineers to negotiate through a Joint Committee headed by pilot O’Connell — -as the dissent concedes was done — the Company was not only refusing to bargain but was violating Section 2 Third of the Railway Labor Act, 45 U.S.C. § 152 Third, which provides that “neither party shall in any way interfere with, influence, or coerce the other in its choice of representatives.” (Emphasis supplied.) The stress put by the dissent upon Section 2 Ninth of the Railway Labor Act, 45 U.S.C. § 152 Ninth, seems to be misplaced as the controversy with which we are here concerned was not, in the language of that paragraph, a dispute “among a carrier’s employees as to who are the representafives of such employees.” The Chapter was the certified bargaining representafive of the flight engineers. O’Connell did not purport to represent the flight engineers. Manning did not purport to represent the pilots.